United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1476
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jerry Ray Puckett,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 5, 2006
                                Filed: January 20, 2006
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

        Jerry Ray Puckett pleaded guilty in March 2002 to being a felon in possession
of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1) (a Class C felony).
See 18 U.S.C. § 924(a)(2) (10-year maximum prison term for § 922(g)); 18 U.S.C.
§ 3559(a)(3) (offense classification). He was sentenced to 30 months’ imprisonment
and 3 years’ supervised release, and began serving his supervised release in June
2004. The district court1 later revoked supervised release – upon Puckett’s admission


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
that he had violated certain release conditions – and imposed a new sentence of 6
months imprisonment and 2 years supervised release. Puckett appeals.

       We affirm the district court’s decision to revoke Puckett’s supervised release.
See United States v. Edwards, 400 F.3d 591, 592 (8th Cir. 2005) (given defendant’s
admission that he had violated release conditions, there was no clear error in findings
of fact supporting revocation and no abuse of discretion in decision to revoke). We
also affirm the sentence the court imposed upon revocation. See United States v.
Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review). The
sentence was within authorized limits. See 18 U.S.C. §§ 3583(e)(3), 3583(h), 3583
(b)(2). The hearing transcript shows that the district court considered the appropriate
factors and imposed a sentence that was not unreasonable, and, in fact, was below the
advisory range under the revocation guideline. See United States v. Booker, 125 S.
Ct. 738, 764-66 (2005) (sentencing courts must consider 18 U.S.C. § 3553(a) factors);
Tyson, 413 F.3d at 825-26.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-